Citation Nr: 0527032	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of cerebral contusion with post traumatic 
encephalopathy, currently rated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of cerebral contusion with right hemiparesis, lower 
extremity, with significant right ankle disability, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1973 to November 
1979, plus approximately 2 1/2 years of prior service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  The Board remanded the case for additional 
development in September 2004.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim, and which portion of any such information 
or evidence is to be provided by the claimant and which 
portion, if any, the VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. §§ 5102 and 5103.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles (John) v. Principi, 16 Vet. App. 370 (2002).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims file, the Board concludes that 
additional relevant evidence exists which has not been 
obtained.  In this regard, the Board notes that the claims 
file reflects that the veteran was granted disability 
benefits effective from March 2001 by the Social Security 
Administration.  It appears that the Social Security 
Administration may have records which are relevant to the 
claim for a higher rating for VA benefits.  In this regard, 
the Board notes that a VA treatment record dated in November 
2001 notes that the veteran was scheduled to undergo a 
psychological examination by the Social Security 
Administration.  The Board concludes that the VA has an 
additional duty to assist with the development of evidence as 
the VA has not obtained evidence from the Social Security 
Administration regarding the veteran's claim for benefits 
with that organization.  Efforts to obtain such records 
should be accomplished.  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as military service 
department and Social Security Administration records.  See 
Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. 
Brown, 4 Vet. App. 136, 140 (1993) (in deciding a claim for 
an increased rating, SSA's decision is "pertinent" to a 
determination of a veteran's ability to engage in 
substantially gainful employment, quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the Board 
must obtain all of the records pertaining to the SSA decision 
as such records may be relevant to the claims for VA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The Board also notes that a medical record dated in November 
2001 reflects that the veteran discussed the possibility of 
undergoing vocational rehabilitation.  It is unclear whether 
or not the veteran actually did pursue such a course of 
action.  If any such vocation rehabilitation records exist, 
they should be obtained for consideration in connection with 
the claims for increased ratings.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case, the veteran was recently afforded a VA 
joints examination and a neurology examination.  However, his 
service-connected residuals of a cerebral contusion with 
post-traumatic encephalopathy are rated under Diagnostic Code 
9304 ((Dementia due to head trauma).  To properly evaluate 
the disorder under that diagnostic code, a VA mental 
disorders examination is required.  A VA mental disorders 
examination (psychiatric examination) would allow an 
opportunity to obtain a fully informed medical opinion as to 
the severity of the disorder under the specific rating 
criteria contained in the schedule of ratings for mental 
disorders.  See 38 C.F.R. § 4.130 (2004).    



Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should attempt to obtain the 
veteran's VA vocational rehabilitation 
folder.  VA must continue its efforts 
until all records are obtained or unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented.  

2.  The RO/AMC should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
residuals of a cerebral contusion with 
post-traumatic encephalopathy.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.  Based upon 
the review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
Score.  The examination report should 
include the examiner's opinion 
distinguishing between symptoms and 
impairment due to the service-connected 
mental disorder and that which is due to 
any nonservice-connected disabilities.  
If the examiner is unable to 
differentiate between the service-
connected and nonservice-connected 
disorders then that conclusion should be 
specifically stated in the examination 
report.  

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


